Title: To George Washington from the New York Convention, 18 March 1777
From: New York Convention
To: Washington, George

 

SIR
March 18, 1777.

SIR—The Convention are very happy to find, by the gentlemen that waited on your Excellency, that their plan for the security of the forts, meets with your approbation; and that the gentleman they propose to recommend to Congress, is agreeable to your Excellency. They take the liberty to request that you express your sentiment on this head to Congress, and urge their speedy adoption of so salutary a measure. The Convention finding a great deficiency of cannon ball at the fortresses, have ordered 4,000 to be cast; many other articles necessary for their defence, being wanting, they have taken the liberty to write to Genl. McDougall, for the proper supplies from the Continental stores. Your Excellency’s distance, and the variety of the cares which divide your attention, will sufficiently apologize for the interference of the Convention in a matter of such great importance to the common interest. I have the honor to be, &c.
